Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060294353 A1 (Rothman et al.) in view of US 20170031671 A1 (Joshi et al.) and US 20140280815 A1 (Candelaria). 
	Regarding claim 1, Rothman teaches,
An apparatus to mitigate firmware failure, the apparatus comprising:
at least one hardware processor(fig4:405; par 40);
first memory including instructions to be executed by the at least one hardware processor(fig 4:410; par 40);
mask memory including a feature mask associated with a first firmware version, the feature mask identifying features of the first firmware version to be disabled(fig 2:210; par 31 "If the current entry to be initialized is marked, then in block 210 the current entry is skipped."); and
a platform firmware controller(fig 1:135; par 15 “FIG. 1 illustrates boot sequence 105 initializing controllers 135 and 140,”) to:
start the first firmware version to the first memory for execution by the at least one hardware processor(fig 2:205; par 30 "Upon boot of a system, boot routines or entries in a boot sequence are typically serially executed.");
initialize the at least one hardware processor using the boot entry mask(fig 2:205; par 30 "In block 205, upon execution of the boot sequence, the current boot entry to be initialized is determined/read. For example, reading the current boot entry includes reading the boot entries policy directives. ");
in response to a detection of a failure(fig 2:225; par 34 " In contrast, if the current entry fails to be initialized, the current entry may be marked in block 225."):
determine a first boot entry mask based on a second boot entry mask previously used by the at least one hardware processor and the boot entry mask(fig 2:225; par 34 "As referenced above, marking in block 225 takes on many forms, including marking upon a failure with the option of marking only if the entry is NOT essential and/or the entry failed a predefined number, N, times. N being any positive integer. " Rothman takes previous attempts into account and updates the disable masks accordingly.); and
initialize the at least one hardware processor using the first boot entry mask(fig 2:220; par 33 "In block 220, after registering the current entry, an attempt to initialize the current entry is made.").
However, Rothman does not specifically teach running this process in response to an update request.
On the other hand, Joshi teaches 
An apparatus to mitigate firmware performance degradation(par 3 “This disclosure relates to firmware updates for devices in a data storage system and a method for updating firmware at preferred times and/or with minimal interruption while providing for rollback of the firmware update if parameter evaluation shows the update was unsuccessful and/or if there was an unexpected performance degradation resulting from the firmware update.”), the apparatus comprising:
at least one hardware processor(par 24 “The computing device and/or controller may include one or more of logic arrays, memories, analog circuits, digital circuits, software, firmware, and processors such as microprocessors, field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), programmable logic device (PLDs) and programmable logic array (PLAs).”);
first memory including instructions to be executed by the at least one hardware processor(par 47 “The methods described herein and in particular with regard to FIGS. 4, 5 and 6 are performed by the storage server 170 that sends instructions to, receives information from, and operates in conjunction with controllers or primary nodes in storage zones.”);
memory including a first firmware version, the update identifying features of the first firmware version to be updated(fig 4:450; par 53 “If the node/s is/are available to be updated, the update is run on the available node or nodes, as shown in block 450.”); and
a platform firmware controller to:
apply the first firmware version to the first memory for execution by the at least one hardware processor((fig 4:450; par 53 “If the node/s is/are available to be updated, the update is run on the available node or nodes, as shown in block 450.”);
initialize the at least one hardware processor using the update mask(fig 5; par 54 “FIG. 5 is a flow chart of a first version of the actions taken to evaluate the impact of a firmware update in a data storage system and determine whether a rollback is needed.”);
in response to a detection of a performance degradation(fig 5:522; par 72 “Returning back to a discussion of FIG. 5, a check is made whether the variations in system parameters are significant, such that they exceed a threshold value, as shown in block 522. When the variations are significant, the system is considered degraded.”):
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rothman to incorporate the rollback of Joshi.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Rothman -- a need for a solution for the issue of how to disrupt the least amount of functionality(Joshi par 3) as disabling features can cause more loss of functionality than a rollback -- with Joshi providing a known method to solve a similar problem. Joshi provides “a data storage system and a method for updating firmware at preferred times and/or with minimal interruption while providing for rollback of the firmware update if parameter 
However, Rothman and Joshi does not specifically teach feature masks
On the other hand, Candelaria teaches 
An apparatus to mitigate system failure(par 7 “Accordingly, in order to provide more robust computer system architecture operation and improve availability of hardware features across a computer system architecture despite one or more malfunctioning hardware components and/or features, it would be beneficial to develop and disclose systems, methods and computer program products for selectively enabling and/or disabling individual hardware features of a computer system architecture without needing to enable or disable all hardware features available to the entire computer system architecture.”), the apparatus comprising:
at least one hardware processor(fig 2:210; par 37);
first memory including instructions to be executed by the at least one hardware processor(fig 2:214; par 38);
mask memory including a feature update mask (Par 58 “In more approaches, disabling hardware features may include masking feature codes indicating that a hardware component is configured to utilize a particular hardware feature. In this manner, the system may be prevented from recognizing that the hardware component is capable of performing the particular hardware feature, and thus the corresponding hardware feature is considered "disabled."”) associated with a first firmware version, the feature update mask identifying features of the first firmware version to be disabled(par 59 “In some embodiments, it may be advantageous to define or modify a feature policy in response to installing new microcode, ; and
a platform firmware controller to:
apply the first firmware version to the first memory for execution by the at least one hardware processor(fig 3:302; Par 58 “In more approaches, disabling hardware features may include masking feature codes indicating that a hardware component is configured to utilize a particular hardware feature. In this manner, the system may be prevented from recognizing that the hardware component is capable of performing the particular hardware feature, and thus the corresponding hardware feature is considered "disabled."”);
initialize the at least one hardware processor using the feature update mask(fig 3:300; par 60 “In another example, method 300 may additionally and/or alternatively include further operations such as receiving a request to perform an operation using one or more of the hardware features.”);
in response to a detection of a failure(par 59 “For example, a user may have previously disabled certain hardware features due to real or perceived instability, unreliability, etc. of the corresponding feature and/or hardware component(s). However, at a later time the user may have been provided with new microcode resolving the real or perceived problems. Upon installing the new microcode and optionally verifying the stability and/or reliability of the suspect hardware features, a new or modified hardware feature policy may be defined such as to enable the previously disabled hardware features.”):
determine a first de-feature mask based on a second de-feature mask previously used by the at least one hardware processor and the feature update mask(par 59 “Upon installing modified hardware feature policy may be defined such as to enable the previously disabled hardware features.”); and
initialize the at least one hardware processor using the first de-feature mask(par 60 “In another example, method 300 may additionally and/or alternatively include further operations such as receiving a request to perform an operation using one or more of the hardware features.” par 59 “Upon installing the new microcode and optionally verifying the stability and/or reliability of the suspect hardware features, a new or modified hardware feature policy may be defined such as to enable the previously disabled hardware features.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rothman and Joshi to incorporate the feature masks of Candelaria.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Rothman and Joshi -- a need for a solution for the issue of how to handle “one or more malfunctioning hardware components and/or features” Candelaria par 7 -- with Candelaria providing a known method to solve a similar problem. Candelaria provides “systems, methods and computer program products for selectively enabling and/or disabling individual hardware features of a computer system architecture without needing to enable or disable all hardware features available to the entire computer system architecture.”(Candelaria par 7)
 

Regarding claim 2, Rothman, Joshi, and Candelaria teaches,
The apparatus of claim 1, 
Rothman further teaches
wherein the platform firmware controller is further to determine the first de-feature mask by performing a logical-OR of the second de-feature mask and the feature update mask(par 31 "In another example, upon detecting that the current entry is marked, the execution jumps from the current entry to another entry to be initialized, skipping the current entries initialization operations." Rothman skips all entries that were previously marked, as well as any new entries that are determined to cause failures, resulting in a logical-OR between the previously marked entries and the new ones.).

Regarding claim 3, Rothman, Joshi, and Candelaria teaches,
The apparatus of claim 2, 
Rothman further teaches
wherein the first de-feature mask is to disable a feature that was enabled via the feature update mask(fig 2:225; par 34 "In contrast, if the current entry fails to be initialized, the current entry may be marked in block 225.").

Regarding claim 4, Rothman, Joshi, and Candelaria teaches,
The apparatus of claim 1, 
Candelaria further teaches
wherein the platform firmware controller is to apply a previous version of the firmware features for execution by the at least one processor prior to the initialization of the at least one processor using the first de-feature mask(par 59 " Upon installing the new microcode and optionally verifying the stability and/or reliability of the suspect hardware features, a new or modified hardware feature policy may be defined such as to enable the previously disabled hardware features.").
However, Rothman, Joshi, and Candelaria do not specifically teach a rollback version of the firmware
On the other hand, Joshi teaches 
wherein the platform firmware controller is to apply a rollback version of the firmware for execution by the at least one processor prior to the initialization of the at least one processor using the first update(fig 5:530,540; par 73 “ When the variations in system parameters are significant (pursuant to block 522), that is, they exceed a system threshold such that system performance is degraded, optionally, in some implementations, a rollback alert or similar communication may be sent to a system operator, as shown in block 530.”; par 74 “If the rollback is approved by the system operator (block 532), a command is sent to all updated nodes to rollback the firmware update, as shown in block 540.”). 

Regarding claim 5, Rothman, Joshi, and Candelaria teaches,
The apparatus of claim 1, 
Joshi further teaches
wherein the platform firmware controller is to access the first firmware version provided by a firmware-providing entity, the firmware-providing entity separate from the at least one processor(fig 6:640; par 81 "  When the variations are not expected, that is they .

Regarding claim 6, Rothman, Joshi, and Candelaria teaches,
The apparatus of claim 1, 
Rothman further teaches
wherein the platform firmware controller is to detect the failure by determining whether the execution of the first firmware version by at least one processor was successful(fig 2:225; par 34 " In contrast, if the current entry fails to be initialized, the current entry may be marked in Block 225. ").

Regarding claim 7, Rothman, Joshi, and Candelaria teaches,
The apparatus of claim 1, 
Rothman further teaches
wherein the platform firmware controller is to detect the failure by determining if a primary system component is functional after the initialization of the at least one processor using the feature mask(fig 2:225; par 34 " In contrast, if the current entry fails to be initialized, the current entry may be marked in Block 225. ").

Regarding claim 8, Rothman, Joshi, and Candelaria teaches,
The apparatus of claim 1, 
Rothman further teaches
wherein platform firmware controller is to detect the failure by determining if an operating system is booted within a threshold amount of time of the initialization of the at least one processor using the first feature mask(par 17 "Often during a boot sequence, a watchdog timer is used to ensure the execution of each boot routine is proceeding. Therefore, the watchdog timer is set and upon completion of executing a boot routine the watchdog timer is reset to count down again. If a boot routine fails or hangs during execution, upon expiration of the watchdog timer, a system hang, reboot, or failure occurs. ").

Regarding claims 9,10,11, they are the computer readable storage comprising instructions that the apparatus of claims 1,2,3 implements, and are rejected for the same reasons.
Regarding claim 12, Rothman, Joshi, and Candelaria teaches,
The computer readable storage medium of claim 9, 
Rothman further teaches
wherein the instructions, when executed, cause the platform firmware controller to initialize the processor using the first de-feature mask while executing the first firmware version.(fig 2:225,210,220; par 31 “If the current entry to be initialized is marked, then 210 in block the current entry is skipped.”)

Regarding claims 13,14,15,16,17 they are the computer readable storage comprising instructions that the apparatus of claims 4,5,6,7,8 implements, and are rejected for the same reasons.

Regarding claims 18,19,20 they are the method that the apparatus of claims 1,2,3 implements, and are rejected for the same reasons.

Response to Arguments
Applicant’s arguments, see Remarks pg 8-11, filed 02/09/2021, with respect to the rejection(s) of claim(s) 1,9,11 under 35 U.S.C. 103 over Rotherman in view of Annapureddy have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 over Rotherman in view of Joshi and Candelaria.
With respect to the independent claims, the applicant has further argued that Rothman does not teach determine a first de-feature mask based on a second de-feature mask previously used by the at least one hardware processor and the feature update mask. The examiner respectfully disagrees. Rothman teaches, in the cited fig 2:225; par 34 "As referenced above, marking in block 225 takes on many forms, including marking upon a failure with the option of marking only if the entry is NOT essential and/or the entry failed a predefined number, N, times. N being any positive integer. " Rothman takes previous attempts into account and updates the disable masks accordingly. The examiner interprets this as determine a first de-feature mask based on a second de-feature mask previously used by the at least one hardware processor and the feature update mask. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200057629 A1 - Samuel - runs bios version before committing it.
US 20170199776 A1 - Dasar - BIOS disables devices one by one until faulty device is found.
US 20170109175 A1 - Angaluri - BIOS selective loading of components based on list of components in a file.
US 20160124753 A1 - Tsirkin - iterative debugger for booting
US 20130227356 A1 - Kim - iterative debugger for booting, looks through old logs to figure out what needs to be avoided.
US 20100058323 A1 - Shahidzadeh - from IDS, reconfiguring of hardware resources. Intel
US 20180278587 A1 - Daskalopoulos – controls features on a device, also from IDS.
US 20180004506 A1 - Annapureddy - UEFI whitelist for preserving during updates.
US 20190138431 A1 - Raman - Feature list. Predicts which features might cause issues and runs unit tests for those features.
US 7827154 B1 - Spertus - component list. Predicts which components might be causing trouble by finding which components are used, and of that list, which ones were updated since the last time the program was run.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113